EXHIBIT 10.3


AMENDMENT AGREEMENT


THIS AMENDMENT AGREEMENT, dated as of _____ __, 2012  (this “Agreement”), by and
between by Intellicell Biosciences, Inc., a Nevada corporation (“Company”) and
each of the purchasers listed on Schedule A attached hereto (individually, a
“Purchaser” and collectively, the “Purchasers”), amends that certain securities
purchase agreement, dated February 2012, by and between the Company and the
Purchasers (“Purchase Agreement”).
 
W I T N E S S E T H:


WHEREAS, the Company and the Purchasers have agreed to certain amendments to the
Purchase Agreement subject to the terms and conditions of this Agreement.


NOW THEREFORE, in consideration of the mutual benefits accruing to Purchasers
and Company and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto do hereby agree
as follows:
 
1.           DEFINITIONS.


Defined terms not herein defined shall have the meaning set forth in the
Purchase Agreement.
 
2.           WAIVER.


The Purchasers hereby waive any defaults or breaches of any covenants that may
have resulted on or prior to the date hereof under the Purchase Agreement.


3.           AMENDMENTS.


(a)           Subject to Section 3(d), the definition of “Exempt Issuance” under
Section 1.1 of the Purchase Agreement is hereby amended and restated in its
entirety to be and read as follows:


“Exempt Issuance” means the issuance of (a) shares of Common Stock or Common
Stock Equivalents of the Company issued pursuant any Approved Stock Plan, (b)
securities upon the exercise of or conversion of any securities issued hereunder
and/or other securities exercisable or exchangeable for or convertible into
shares of Common Stock issued and outstanding on the date of this Agreement,
provided that such securities have not been amended since the date of this
Agreement to increase the number of such securities or to decrease the exercise
or conversion price of any such securities, (c) securities issued pursuant to
acquisitions or strategic transactions, provided that any such issuance shall
only be to a person which is, itself or through its subsidiaries, an operating
company in a business synergistic with the business of the Company and shall
provide to the Company additional benefits in addition to the investment of
funds, but shall not include a transaction in which the Company is issuing
securities primarily for the purpose of raising capital or to an entity whose
primary business is investing in securities, (d) securities issued in connection
with any bona fide commercial loan or debt transaction with third persons,
provided that the primary purpose of such transaction is not to raise equity
capital and is approved by the Company’s Board of Directors in good faith,
provided that all such issuances do not, in the aggregate, exceed more than 5%
of the shares of Common Stock issued and outstanding immediately prior to the
Closing Date (determined on a fully-diluted basis) and (e) up to an aggregate of
$1,500,000 of Common Stock or Common Stock Equivalents (with corresponding
warrant coverage), on substantially the same terms and conditions, including,
without limitation, price per share as hereunder, provided that the consummation
of any issuances pursuant to this clause (e) occur on or prior to February 29,
2012.”
 
 
1

--------------------------------------------------------------------------------

 


(b)           Subject to Section 3(d), Section 4.12 of the Purchase Agreement is
hereby deleted in its entirety.


(c)           Subject to Section 3(d), Section 4.16 of the Purchase Agreement is
hereby amended and restated in its entirety to be and read as follows:


4.16           Subsequent Equity Sales.  Until the earlier of either (i) a
registration statement covering the resale of Shares is effective under the
Securities Act for a continuous six month period, or (ii) the Shares have been
eligible for sale under Rule 144 for a continuous six month period, if the
Company sells or grants any option to purchase or sells or grants any right to
reprice, or otherwise disposes of or issues (or announces any sale, grant or any
option to purchase or other disposition), any Common Stock or Common Stock
Equivalents entitling any Person to acquire shares of Common Stock at an
effective price per share that is lower than $0.33 (such lower price, the “Base
Share Price” and such issuances, collectively, a “Dilutive Issuance”) (if the
holder of the Common Stock or Common Stock Equivalents so issued shall at any
time, whether by operation of purchase price adjustments, reset provisions,
floating conversion, exercise or exchange prices or otherwise, or due to
warrants, options or rights per share which are issued in connection with such
issuance, be entitled to receive shares of Common Stock at an effective price
per share that is lower than the Share Purchase Price, such issuance shall be
deemed to have occurred for less than the Share Purchase Price on such date of
the Dilutive Issuance), then the Company shall issue to each Purchaser such
number of additional shares of Common Stock equal to the difference between (i)
the number of Shares held by the Purchaser on the date of the Dilutive Issuance
multiplied by a fraction, the numerator of which is such Purchaser’s Per Share
Purchase Price and the denominator of which is the Base Share Price, and (ii)
the number of Shares held by the Purchaser on the date of the Dilutive
Issuance.  Such adjustment shall be made whenever such Common Stock or Common
Stock Equivalents are issued.  Notwithstanding the foregoing, no adjustment will
be made under this Section 4.16 in respect of an Exempt Issuance. The Company
shall notify the Purchaser in writing, no later than one (1) business day
following the issuance of any Common Stock or Common Stock Equivalents subject
to this Section 4.16, indicating therein the applicable issuance price, or
applicable reset price, exchange price, conversion price and other pricing terms
(such notice, the “Dilutive Issuance Notice”).  For purposes of clarification,
whether or not the Company provides a Dilutive Issuance Notice pursuant to this
Section 4.16, upon the occurrence of any Dilutive Issuance, the Share Purchase
Price shall be reduced to equal the Base Share Price, regardless of whether the
Holder accurately refers to the Base Share Price in the Dilutive Issuance
Notice.
 
(d)           Effective Date of Amendments.  This Agreement will not be binding
unless and until it has been executed by Purchasers holding at least 51% of the
Shares outstanding (the “Effective Date”).


(e)           Effect on the Purchase Agreement. Subject to the consents and
amendments provided herein, all of the terms and conditions of the Purchase
Agreement shall continue in full force and effect after the execution of this
Agreement and shall not be in any way changed, modified or superseded by the
terms set forth herein.  Except as amended hereby, the terms and provisions of
the Purchase Agreement shall remain in full force and effect, and the Purchase
Agreement is in all respects ratified and confirmed. On and after the date of
this Agreement, each reference in the Purchase Agreement to the "Purchase
Agreement:”, "hereinaf­ter," "herein," "herein­after,", "hereunder," "hereof,"
or words of like import shall mean and be a reference to the Purchase Agreement
as amended by this Agreement.


4.          MISCELLANEOUS.


4.1           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns,
including any purchasers of the Shares or the Warrants.
 
 
2

--------------------------------------------------------------------------------

 
 
4.2           Governing Law; Jurisdiction; Waiver of Jury Trial.  This Agreement
shall be governed by and construed under the laws of the State of New York
without regard to the choice of law principles thereof. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the State of New York located in The City of New York, Borough
of Manhattan for the adjudication of any dispute hereunder or in connection
herewith or therewith or with any transaction contemplated hereby or thereby,
and hereby irrevocably waives any objection that such suit, action or proceeding
is brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper.  Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law.  EACH PARTY
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH
OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
4.3           Severability.  If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
4.4           Counterparts/Execution.  This Agreement may be executed in two or
more identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains an electronic
file of an executed signature page, such signature page shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or electronic file
signature page (as the case may be) were an original thereof.
 
 
4.5
Further Assurances

 
. Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.
 
4.6           Notices.  Any notice, demand or request required or permitted to
be given by the respective parties hereto pursuant to the terms of this
Agreement shall delivered in accordance with the terms of the Purchase
Agreement.
 
4.7           Expenses.  The parties hereto shall pay their own costs and
expenses in connection herewith.
 
 
3

--------------------------------------------------------------------------------

 
 
4.8           Entire Agreement; Amendments.  This Agreement constitutes the
entire agreement between the parties with regard to the subject matter hereof
and thereof, superseding all prior agreements or understandings, whether written
or oral, between or among the parties.  No amendment, modification or other
change to this Agreement or waiver of any agreement or other obligation of the
parties under this Agreement may be made or given unless such amendment,
modification or waiver is set forth in writing and is signed by Purchasers and
Company.  Any waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.
 
4.9           Headings.  The headings used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement.
 
4.10           Independent Nature of Purchasers' Obligations and Rights.  The
obligations of each Purchaser hereunder are several and not joint with the
obligations of any other Purchasers hereunder, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser hereunder. Nothing contained herein or in any other agreement or
document delivered at any closing, and no action taken by any Purchaser pursuant
hereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert with respect to
such obligations or the transactions contemplated by this Agreement. Each
Purchaser shall be entitled to protect and enforce its rights, including without
limitation the rights arising out of this Agreement, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. Each Purchaser has been represented by its own
separate legal counsel in their review and negotiation of the Purchase
Agreement.
 
4.11           Construction. The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise this Agreement
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any amendments hereto.
 
 [Signature pages follow]
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed by their respective authorized signatories as of the date first
indicated above.
 
.

  COMPANY:           INTELLICELL BIOSCIENCES, INC.          
 
By:
        Name: Steven A. Victor       Title:  Chief Executive Officer          

 
 
********************


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASERS FOLLOW]
 
 
5

--------------------------------------------------------------------------------

 


[PURCHASER SIGNATURE PAGES TO SVFC AMENDMENT AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Amendment Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.
 
Name of Purchaser: __________________________________________
Signature of Authorized Signatory of Purchaser: ____________________
Name of Authorized Signatory: __________________________________
Title of Authorized Signatory: ___________________________________
Email Address of Authorized Signatory: ____________________________
Fax Number of Authorized Signatory: ______________________________


Shares of Common Stock:_________
Class A Warrant: _______________
Class B Warrant: _______________


[SIGNATURE PAGES CONTINUE]
 
 
6

--------------------------------------------------------------------------------

 


 
SCHEDULE A
 
 
Purchaser
 
Aggregate Number of Shares
                                                                           


 
 
 
7